J-S40033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.B.H., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 585 EDA 2018

                    Appeal from the Order February 14, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                         No(s): 51-FN-002518-2016,
               CP-51-AP-0001097-2017, CP-51-DP-0002642-2016


BEFORE:      LAZARUS, J., DUBOW, J., and PLATT*, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED JULY 24, 2018

       R.B.H. (Mother) appeals from the order, entered in the Court of Common

Pleas of Philadelphia, changing the placement goal to adoption and

involuntarily terminating her parental rights to her minor daughter, A.H.

(Child) (born 1/14). After careful review, we affirm.

       On November 16, 2016, the Philadelphia Department of Human Services

(DHS) received a report alleging that Mother, Father1 and Child were squatting

in a home located at 3863 N. 19th Street and that the home contained a strong

odor of marijuana.       The report also alleged that Mother used drugs in the

presence of Child and that Mother and Father had often left Child in the care

of her maternal grandfather (Grandfather).           The report claimed that on

____________________________________________


1 Father’s rights were terminated at a prior court proceeding. He is not a party
to this appeal.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40033-18



another occasion Mother tried to remove Child from Grandfather’s home,

threatening to damage the house and Grandfather’s other property, and that

on another occasion Mother assaulted Grandfather in the presence of Child.

Finally, the report noted that Mother and Father have domestic issues.

       On December 7, 2016, Child was adjudicated dependent and placed in

the custody of DHS. Child was put in kinship care with Grandfather, where

she remains to date. Grandfather is an adoptive resource. The court referred

Mother to domestic violence counseling, housing assistance and parenting

education classes. The court issued a stay-away order against Mother and

Father with respect to Grandfather’s home, as it was alleged in the order that

parents’ conduct places Child at risk. Mother was also ordered not to have

any contact with Child’s daycare.2 Parents were, however, afforded weekly,

supervised, line-of-sight visits with Child at DHS, provided the visits were

confirmed 24-hours in advance.

       At a Single Case Plan (SCP) meeting held on December 19, 2016, the

following parental objectives were established for Mother:         (1) weekly,

supervised, line-of-sight visits with Child; (2) correct or stabilize health and

sign all necessary consent forms; (3) comply with all court orders, service

plans, and recommendations; (4) comply with stay-away order in regard to

____________________________________________


2 The application for the stay-away order states that Mother arrived at Child’s
daycare under the influence of an unknown substance and attempted to take
Child out of daycare. The application also characterizes Mother’s behavior as
“erratic and [that she] appears to be volatile.” Stay Away Order, 11/28/16,
at 2.

                                           -2-
J-S40033-18



Grandfather and Child’s daycare; (5) attend parenting education and housing

service programs; (6) arrange to receive domestic violence counseling; (7)

advise the Community Umbrella Agency (CUA) when Mother moves and

provide the CUA with any new address; (8) achieve and maintain recovery

from drug and alcohol issues; (9) attend the Clinical Evaluation Unit (CEU) for

drug and alcohol assessments and follow recommendations; (10) complete

three random drug screens; and (11) sign all necessary consent forms for

Child.     In January 2017, Mother completed her CEU assessment and was

referred to attend intensive outpatient treatment.         At a March 2017

permanency hearing, the court ordered supervised, line-of-sight visits with

Child continue at DHS.

         On July 28, 2017, Mother and Father arrived two hours late for their

visit with Child; an altercation ensued among Mother, Father and Grandfather.

As a result of the altercation, Mother was arrested the following day and

charged with contempt for violating a court order, conspiracy, possessing an

instrument of crime, and simple assault. Another stay-away order was issued

against Mother to protect Grandfather; as a result, Mother could not visit with

Child. In August 2017, Mother and Father’s supervised visits were reinstated

and relocated to DHS. Over the following months, Mother failed to attend

several court-ordered random drug screens.3
____________________________________________


3 Mother also tested positive for marijuana once in November 2016 and two
times in January 2017.



                                           -3-
J-S40033-18



        On November 8, 2017, DHS filed a petition to involuntarily terminate

Mother’s parental rights. On December 15, 2017, the court-ordered goal was

changed from reunification to adoption. On February 14, 2018, the trial court

held a termination hearing at which Mother, Grandfather, and social agency

workers testified.      After the hearing, the court entered the instant order

changing the goal to adoption and terminating Mother’s parental rights

pursuant to sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act. 4

Mother filed a timely notice of appeal and court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.         She presents the

following issues for our review:

        (1)   Did the trial court err when it found that [DHS] had met its
              burden by clear and convincing evidence to terminate
              [Mother’s] parental rights pursuant to 23 Pa.C.S.A. §
              2511(a)(1)?

        (2)   Did the trial court err when it found that the Department of
              Human Services (DHS) had met its burden by clear and
              convincing evidence to terminate [Mother’s] parental rights
              pursuant to 23 Pa.C.S.A. § 2511(a)(2), § 2511(a)(5), §
              2511(a)(8), § 2511(b).

Mother’s Brief, at 5.

        In a proceeding to terminate parental rights involuntarily, the
        burden of proof is on the party seeking termination to establish
        by clear and convincing evidence the existence of grounds for
        doing so. The standard of clear and convincing evidence is defined
        as testimony that is so “clear, direct, weighty and convincing as
        to enable the trier of fact to come to a clear conviction, without
        hesitance, of the truth of the precise facts in issue.” It is well
____________________________________________


4   23 Pa.C.S. §§ 2101-2910.



                                           -4-
J-S40033-18


      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

section 2511(a) exists and that termination promotes emotional needs and

welfare of child set forth in section 2511(b)).

      Mother argues that the court erred in terminating her parental rights

under section 2511(a) where she was substantially compliant in attending her

weekly, supervised visitation with Child.

      Instantly, at the time of the termination hearing, Child had been in

placement for fourteen months. Over the course of one year of visitation,

Mother missed only six visits with Child. During that same time, however,

Mother failed to accomplish any of her parental objectives.        Specifically,

Mother had not yet enrolled in a substance abuse treatment program,

completed a parenting program, engaged in a domestic violence program, or

obtained suitable housing.    Mother’s complete failure to fulfill her parental

objectives demonstrates her settled purpose of relinquishing a parental claim

to Child, as well as an abdication of her parental duties. Thus, the evidence




                                      -5-
J-S40033-18



presented at the termination hearing demonstrates that termination 5 was

proper under section 2511(a)(1).6

       Mother also contends that termination was improper under section

2511(b) where she and Child are bonded.

       It is well-established that the mere finding of a parent-child bond does

not preclude termination of parental rights.     Rather, the trial court must

examine the status of the bond to determine whether its termination “would

destroy an existing, necessary and beneficial relationship.” In re Adoption

T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003). See In re: C.L.G., 956 A.2d

999 (Pa. Super. 2008) (proper inquiry is whether parent-child bond indicates

beneficial relationship that should be preserved; termination proper where

child’s bond with foster parents stronger than with mother); see also In the

Interest of K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008) (real question is

whether parent-child bond is worth saving and whether it can be severed

without irreparable harm to child).
____________________________________________


5 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any singular subsection of section 2511(a). In re
B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

6Pursuant to section 2511(a)(2), the rights of a parent in regard to a child
may be terminated, after a petition has been filed, if:

       The parent by conduct continuing for a period of at least six
       months immediately preceding the filing of the petition either has
       evidenced a settled purpose of relinquishing parental claim to a
       child or has refused or failed to perform parental duties.

23 Pa.C.S.A. § 2511(a)(2).


                                           -6-
J-S40033-18



      In the instant matter, Child’s CUA case manager testified that although

Child enjoyed her visits with Mother, Child was truly bonded to Grandfather,

her kinship care provider who met Child’s daily needs. The case manager

testified that she did not believe Child would suffer irreparable harm if

Mother’s parental rights to Child were terminated and that termination would

be in Child’s best interests.

      Finding the CUA case manager’s testimony credible, the trial court

properly concluded that DHS met its burden of proving by clear and convincing

evidence that termination was proper under section 2511(b). Here, there is

no dispute that Child has been thriving while in her Grandfather’s care for the

past fourteen months. Moreover, he is an adoptive resource for Child. He is

a source of love, stability, safety and permanency in Child’s life. See In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (other factors to be

considered in a section 2511(b) best-interest analysis include “intangibles

such as love, comfort, security and stability[.]”).

      Order affirmed.

      Platt, J., joins the memorandum.

      Dubow, J., did not participate in the consideration or decision of this

      memorandum.




                                      -7-
J-S40033-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/18




                          -8-